USDC IN/ND case 1:21-cv-00238-DRL-SLC document 35 filed 07/20/21 page 1 of 2


                                 United States District Court
                                 Northern District of Indiana

 Ryan Klaassen, Jaime Carini, Daniel J.
 Baumgartner, Ashlee Morris, Seth Crowder,
 Macey Policka, Margaret Roth, and Natalie
 Sperazza,
                                                          Civ. No.   1:21-cv-238-DRL-SLC
                                           Plaintiffs,
        v.

 The Trustees of Indiana University,
                                         Defendants.

                                     Notice of Appeal
       Notice is hereby given that Plaintiffs in the above named case hereby appealed to the

United States Court of Appeals for the Seventh Circuit.

       Appellants include: Ryan Klaassen, Jaime Carini, Daniel J. Baumgartner, Ashlee Morris,

Seth Crowder, Macey Policka, Margaret Roth, and Natalie Sperazza.

       Judgment appealed: Opinion & Order Denying Injunction (ECF 34), entered in this action

on the 18th day of July, 2021.

Dated: July 20, 2021                                 Respectfully Submitted,
                                                     /s/ James Bopp, Jr.
                                                     James Bopp, Jr., Ind. Bar No. 2838-84
                                                     Richard E. Coleson, Ind. Bar No. 11527-70
                                                     Courtney Milbank, Ind. Bar No. 32178-29
                                                     Melena S. Siebert, Ind. Bar No. 35061-15
                                                     THE BOPP LAW FIRM
                                                     1 South 6th Street
                                                     Terre Haute, Indiana 47807
                                                     Telephone: (812) 232-2434
                                                     Facsimile: (812) 235-3685
                                                     jboppjr@aol.com
                                                     rcoleson@bopplaw.com
                                                     cmilbank@bopplaw.com
                                                     msiebert@bopplaw.com
                                                     Counsel for Plaintiffs
Notice of Appeal                               -1-
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 35 filed 07/20/21 page 2 of 2



                                    Certificate of Service
       I hereby certify that a copy of the foregoing document was served on all counsel of record

in this matter on July 20, 2021, via the Court’s electronic filing system.

                                                              /s/ James Bopp, Jr.




Notice of Appeal                                 -2-
